       Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ANTHONY ALLEN PERRY,

                        Plaintiff,

vs.                                             Case No. 21-3072-SAC

CHRIS WELLS, et al.,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging a violation

of his constitutional rights in relation to his incarceration at

the Osage County Jail.       Plaintiff brings this case pursuant to 42

U.S.C. § 1983.1     This case is before the court for the purposes of

screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”             Erickson v.



1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
      Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 2 of 10




Pardus, 551 U.S. 89, 94 (2007).        But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”         Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional   factual   allegations     to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.               United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

may also consider the exhibits attached to the complaint.                 Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.



                                   2
      Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 3 of 10




Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.              Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     According to the complaint, plaintiff is a pretrial detainee

in the Osage County Jail.    He alleges that he was forced to confer

with his attorney in a room which has two video surveillance

cameras with audio.     He says this makes him uncomfortable and

violates his rights, specifically his rights under the First, Sixth

and Fourteenth Amendments.     During one visit on February 5, 2021,

plaintiff complained to his attorney and later filed a formal

grievance with the jail. His attorney suggested that the Sheriff’s

Office chose the room and Sheriff’s officials suggested that his

attorney chose the room. Plaintiff names the following defendants:

                                   3
         Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 4 of 10




Chris Wells, Osage County Sheriff; Scott Brenner, Osage County

Undersheriff; Gerry Nitcher, jail sergeant and supervisor; and

Josh Shepard, a jail officer.

     Plaintiff      seeks   declaratory    and    injunctive   relief,     and

nominal and punitive damages.

III. First Amendment

     Plaintiff does not elaborate upon his First Amendment claim.

He does not claim that defendants prevented him from communicating

with his counsel via letter or on the phone.           Indeed, plaintiff’s

allegations      indicate    that   defendants     facilitated      plaintiff

speaking with his counsel in person by arranging for a room.

Plaintiff, however, was uncomfortable with the room because of the

potential that his conversation with counsel would be recorded or

overheard.     Thus, the core of plaintiff’s complaint is an alleged

or threatened breach of the attorney/client privilege.

     This is not a violation of the First Amendment, unless

plaintiff can demonstrate of violation of his right to access the

court.     See Howell v. Trammell, 728 F.3d 1202, 1222 (10th Cir.

2013)(attorney/client privilege standing alone is merely a rule of

evidence, not a constitutional right); Evans v. Moseley, 455 F.2d

1084, 1086-87 (10th Cir. 1972)(a prisoner’s right to correspond

with his attorney extends only to issues implicating access to

courts); McCoy v. Kansas Dept. of Corrections, 2017 WL 3453399 *3

(D.Kan.      8/11/2017)(attorney/client          privilege     is    not     a

                                      4
      Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 5 of 10




constitutional right).          Here, plaintiff has not alleged facts

showing a denial of his right of access to the court because he

has not alleged facts plausibly showing what is essential, i.e.,

that he has suffered prejudice to his legal efforts because of

defendants’ actions.    See Walker v. Wilkerson, 310 Fed.Appx. 284,

285 (10th Cir. 2009)(citing Lewis v. Casey, 518 U.S. 343, 351

(1996)).

IV. Sixth Amendment

     The    attorney/client      privilege       touches      upon    a     criminal

defendant’s    constitutional      right    to     effective       assistance    of

counsel.     See United States v. Carter, 429 F.Supp.3d 788, 881

(D.Kan.    2019).    But,   a   violation     of   the     right     to   effective

assistance of counsel requires a showing of prejudice to one’s

legal interests.     Id. at 881-82.        Before such prejudice may even

be presumed there must be a showing that:

     (1) there is a protected attorney-client communication;
     (2) the government purposefully intruded into the
     attorney-client relationship; (3) the government becomes
     “privy to” the attorney-client communication because of
     its intrusion; and (4) the intrusion was not justified
     by any legitimate law enforcement interest.

Id. at 890.     Plaintiff has not alleged facts plausibly showing

that the government purposefully intruded upon his attorney/client

relationship    or   that   the     government       became     privy       to   his

attorney/client      communication         because       of    the        intrusion.

Therefore, plaintiff has not alleged a plausible Sixth Amendment


                                      5
      Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 6 of 10




violation.   See also, U.S. v. Allen, 491 F.3d 178, 192 (4th Cir.

2007)(a Sixth Amendment violation requires proof of prejudice from

intrusion upon attorney work product); U.S. v. Hernandez, 937 F.2d

1490, 1493 (9th Cir. 1991)(must show prejudice to establish a Sixth

Amendment violation); McCoy, 2017 WL 3453399 at *4-5 (no Sixth

Amendment violation alleged where there is no claim of prejudice

from recorded calls to attorney); Carrier v. Lundstedt, 2015 WL

1041835 *3-4 (D.Colo. 3/4/2015)(dismissing Sixth Amendment claim

for failure to allege facts showing prejudice); Andersen v. County

of Becker, 2009 WL 3164769 *12 (D.Minn. 9/28/2009)(same).

V. Fourteenth Amendment

     Plaintiff does not detail his basis for arguing a violation

of the Fourteenth Amendment.        The court assumes plaintiff is

alleging a violation of his right to due process and a fair trial.

Again, plaintiff’s allegations do not come close to showing that

he has been denied a fair trial when he has not described prejudice

to his legal interests.      Misconduct by government officials may

rise to the level of a due process violation if it is outrageous

enough to shock the conscience of the court.       U.S. v. Kennedy, 225

F.3d 1187, 1194 (10th Cir. 2000).      Where plaintiff has not alleged

that the prosecution in his case has been privy to attorney-client

communication, the court does not believe he has plausibly alleged

a substantive due process violation.      Id. at 1195 (requiring proof

of actual and substantial prejudice to raise a colorable claim of

                                   6
         Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 7 of 10




outrageousness      pertaining       to     intrusion      into     attorney-client

relationship).

VI. Personal participation

     “[P]ersonal      participation         in    the    specific    constitutional

violation complained of is essential.”                  Henry v. Storey, 658 F.3d

1235, 1241 (10th Cir. 2011).          The Tenth Circuit has held that the

denial of grievances alone is insufficient to establish personal

participation in alleged constitutional violations.                      Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir.2009); Whitington v. Ortiz,

307 Fed. Appx. 179, 193 (10th Cir.2009); Larson v. Meek, 240

Fed.Appx. 777, 780 (10th Cir. 2007); see also; Allen v. Reynolds,

475 Fed.Appx. 280, 284 (10th Cir. 2012)(notice of dispute given to

prison    warden    does   not   show       his     personal      participation    in

unconstitutional conduct).

     In    this    case,   plaintiff       alleges       that   defendant     Shepard

escorted plaintiff to the room for the conference with his attorney

on February 5, 2021.         He does not allege that defendant Shepard

had anything else to do with sharing any information from that

conference with the prosecution.                Plaintiff also asserts that the

other three defendants each played a role in denying plaintiff’s

grievance concerning the February 5, 2021 conference.                     He does not

allege    facts    showing    that        any    defendant      gained    access   to

information from the conference, shared that information with the



                                           7
       Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 8 of 10




prosecution in plaintiff’s criminal case, or facilitated such

sharing of information.

      For these reasons, the complaint does not allege a plausible

damages claim against the individual defendants for the actions

relating   to   the   February     5,   2021   conference   or   plaintiff’s

grievances.

VII. Injunctive or declaratory relief.

      Plaintiff’s complaint states that he would like the court to

order an injunction telling the defendants to stop making criminal

defendants and their attorneys visit and discuss cases with video

surveillance.     In order to justify the issuance of a preliminary

injunction, the moving party must establish that: 1) he will

suffer irreparable injury unless the injunction issues; 2) the

threatened injury outweighs whatever damage the proposed

injunction may cause the opposing party; 3) the injunction, if

issued, would not be adverse to the public interest; and 4)

there is a substantial likelihood of success on the merits.

Heideman v. S. Salt Lake City, 348 F.3d 1182, 1188 (10th Cir.

2003). A preliminary injunction is considered an extraordinary

remedy, so the right to relief must be clear and unequivocal.

Id.

      Plaintiff does not allege facts showing that he will suffer

irreparable     injury   without    a   court-ordered   injunction.     The

exhibits   submitted     with    plaintiff’s    complaint   indicate   that

                                        8
        Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 9 of 10




neither   plaintiff’s       attorney   in    his   criminal    case     nor   jail

officials would insist that a future conference be conducted where

it    could    be   recorded.      Plaintiff    does    not   allege     that   he

specifically requested a room without recording equipment after

February 5, 2021 was denied that request. He also does not allege

that any information from a future conference will be shared with

the   prosecution.     He   only   alleges     that    he   filed   a   grievance

concerning the February 5, 2021 conference and that grievance was

denied.       In addition, plaintiff does not allege that he sought

relief from the judge overseeing his state court criminal case.

Under these circumstances, the court finds that plaintiff has not

alleged facts showing a likelihood of suffering irreparable injury

or that there is a substantial likelihood of success on the merits.

Therefore, the court shall deny injunctive relief at this stage of

the proceedings.        For the same reasons, plaintiff’s claim for

declaratory relief shall be denied.            See Barney v. Pulsipher, 143

F.3d 1299, 1306 n.3 (10th Cir. 1998)(a plaintiff cannot maintain a

declaratory judgment action unless he or she can establish a good

chance of being injured in the future).

VIII. Conclusion

       In conclusion, for the above-stated reasons it appears that

plaintiff has failed to state a constitutional claim for relief.

In reaching this decision, the court in no way wishes to encourage

the violation of the attorney/client privilege.                The court shall

                                       9
      Case 5:21-cv-03072-SAC Document 5 Filed 03/22/21 Page 10 of 10




grant plaintiff time until April 22, 2021 to show cause why this

case should not be dismissed or to file an amended complaint which

corrects the deficiencies found in the original complaint.             An

amended complaint should be printed on forms supplied by the Clerk

of the Court and should not refer back to the original complaint.

     IT IS SO ORDERED.

     Dated this 22nd day of March, 2021, at Topeka, Kansas.




                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                   10
